DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/20/2020 has been entered. As indicated in the amendment: 
Claims 5 and 6 are amended. Claims 9 -12 are cancelled. Claims 7 and 8 are as previously presented. Hence, Claims 5 – 8 are pending. Applicant’s argument/remarks to the Non-Final Rejection, dated 07/21/2020, are fully considered (see “Response to Arguments” section) and the following Final rejection is made herein.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, this claim recites “…multiple electrodes consists of five electrodes…” and “…a total welding current of the five electrodes…” in the amendment limitations. This limits the multi-electrode submerged arc welding method originally claimed to only a five electrode submerged welding method. However, the submerged arc welding method is disclosed as “…submerged arc welding with five or six electrodes disposed …” in paragraphs (0014, 0018 and 0026) and throughout the specification. Further, the limitation “…a total welding current of the five electrodes…” claimed in the amendment, as opposed to “…a total welding current …to the first to fifth electrodes…” disclosed in paragraph (0019), also limits the welding method to only five electrodes which is not supported by the disclosure. There is no support in the disclosure (specification and/or drawings) that teaches the submerge arc welding method is limited to only five electrodes. Hence, this claim is rendered indefinite because the amended limitations include new matter that is not supported by specification. Appropriate correction is required. Claim 7 inherits the same rejection by virtue of being dependent from claim 7.
Regarding claim 6, this claim recites “…multiple electrodes consists of six electrodes…” and “…a total welding current of the six electrodes…” in the amendment limitations. This limits the multi-electrode submerged arc welding method to only a six electrode submerged welding method. However, the submerged arc welding method is disclosed as “…submerged arc welding with five or six electrodes disposed …” in paragraphs (0014, 0018 and 0026) and throughout the specification. Further, the limitation “…a total welding current of the six electrodes…” claimed in the amendment, as opposed to “…total welding current … to the first to six electrodes…” disclosed in paragraph 0019, also limits the welding method of only six electrodes which is not supported by the disclosure. There is no support in the disclosure (specification and/or drawings) that suggests the submerge arc welding method is limited to only six electrodes. Hence, this claim is rendered indefinite because the amended limitations includes new matter that is not supported by specification. Appropriate correction is required. Claim 8 inherits the same rejection by virtue of being dependent from 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al. (US 2014/0346149 A1), herein after called Ishigami, in view of Pollack (US 5140140 A), herein after called Pollack.
Regarding claim 5, Ishigami discloses a multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes (a multi-electrode submerged arc welding method of a steel plate, (0055)), wherein a thickness of the thick steel plate is 15 to 45 mm and the multiple electrodes consists of five electrodes (wherein the thickness of steel plate 5 is 31. 8 mm and the multi electrodes consist of five electrodes (0055 and Table 2), the method comprising: disposing, in a welding advance direction, a first electrode at a selected position (disposing, in a welding direction A, the first electrode 1 in an inclined position (0036, FIG. 1)),  ,a second electrode behind and adjacent to the first electrode (deposing the second electrode 2 behind and adjacent the first electrode, (0040, FIG. 1) , a third electrode behind and adjacent to disposing the fourth and subsequent electrodes behind and adjacent the third electrode on a welding line in the same manner as electrodes 1- 3, (0046)); and supplying first to fifth welding currents to the first to fifth electrodes such that a current density J1 (A/mm2) of the first electrode, a current density J2 (A/mm2) of the second electrode, a current density J3 (A/mm2) of the third electrode, a current density J4 (A/mm2) of the fourth electrode, and a current density J5 (A/mm2) of the fifth electrode satisfy Formulae (6) to (9) (for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (9)”  is referring to the recited expressions  at the end of the claim , line 37 – 40 of the claim) and from row 14 of table 2 of Ishigami, J2 /J1 = 0.43, J3 /J2 = 0.94, J4 /J3 = 0.88 and J5 /J4 = 0.91 , formulae (6) to (9) are satisfied) an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) satisfy Formula (13) (row 3, 5, 13 and 14 of table 2 satisfy formula (13)), and a difference between a maximum bead width and a minimum bead width is 2.5 mm or less (row 9 -14 of table 5 show the difference between the maximum bead width and the minimum bead width is 2 mm), the distance L12 being a distance between a position where a welding wire of the first electrode is in contact with a surface of the thick steel plate and a position where a welding wire of the second electrode is in contact with the surface of the thick steel plate, the distance L23 being a distance between the position where the welding wire of the second electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the 2third electrode is in contact with the surface of the thick steel plate, the distance L34 being a distance between the position where the welding wire of the third electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fourth electrode is in contact with the surface of the thick steel plate, and the distance L45 being a distance between the position where the welding wire of the fourth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fifth (consecutive welding electrodes are disposed so that the welding wires of the electrodes(12,22,32)  contacts the surface of the thick steel plate 5 at tip position (12,23,33) on the welding line 6, (FIG. 2 and 3) and the distance between the electrodes L12, L23, L34 , L45  is given in table 3); a total welding current of the five electrodes is 4000 to 6000 A (row 14 of table 2 shows the total current of the five electrodes is 4431 A); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the welding  wire of the first electrode 1 is disposed vertically or tilted at a backsweep angle α with respect to thick steel plate 5, (0036, FIG. 2)); and alternating currents are supplied as welding currents to the second to the fifth electrodes (table 4 shows the welding current supplied to electrode #2 - # 5 is alternating current),
12 mm ≤ L12 ≤ 25 mm … (1)  
12 mm ≤ L23 ≤ 25 mm … (2)
12 mm ≤ L34 ≤ 25 mm … (3)
12 mm ≤ L45 ≤ 25 mm … (4)  
0.40 ≤ J2 / J1 ≤ 0.95 … (6)
0.60 ≤ J3 / J2 ≤ 0.95 … (7)
0.60 ≤ J4 / J3 ≤ 1.00 … (8)
0.60 ≤ J5 / J4 ≤ 1.00 … (9)
0 ≤ E2 – E1 ≤ 2 … (13)
Wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm), and a distance L45 (mm) satisfy Formulae (1) to (4) (row 1- 3, 5 - 7 and 9 -10 of table 3 shows the distance between electrodes of L12 (mm), L23 (mm) and L34 (mm) is between 12mm and 25 mm and formulae (1) to (3) is satisfied. However, table 3 also discloses the distance between the fourth and the fifth electrodes L45 = 10 mm which is 2mm outside the disclosed range of formula (4). 	Hence, Ishigami does not explicitly satisfy formula (4) wherein the distance between the fourth and the fifth electrodes is 12 mm ≤ L45 ≤ 25 mm … (4).

 Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the forth and the fifth electrodes L45 to satisfy formula (4), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Regarding claim 7, Ishigami in view of Pollack discloses the method according to Claim 5, wherein a direct current is supplied to the first electrode in a reverse polarity (a direct current is supplied to the first electrode, Ishigami (0021, Table 4)).    
Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (JPH04147770 A), herein after called Fukada, in view of Ishigami.
Regarding claim 6, Fukada discloses a method for butt welding of a thick steel plate by using multiple electrodes (a method for submerged arc welding of multi- electrodes a steel plate, (0001)), wherein a thickness of the thick steel plate is 15 to 45 mm (0.75 to 1 inches (19 -25 mm) thickness, (page6, line 16)) and the multiple electrodes consists of six electrodes (multiple electrodes consist of six electrodes, FIG. 2), the method comprising: 3disposing, in a welding advance direction (disposing in welding direction, (FIG. 1)), a first electrode at a front (first electrode (DC) at front, FIG. 1), a second electrode behind and adjacent to the first (second electrode (AC), FIG. 1), a third electrode behind and adjacent to the second electrode (third electrode (AC), FIG. 1), a fourth electrode behind and adjacent to the third electrode (fourth electrode (AC), FIG. 1), a fifth electrode behind and adjacent to the fourth electrode (fifth electrode (AC), FIG. 1), and a sixth electrode behind and adjacent to the fifth electrode (sixth electrode (AC), FIG. 1); and supplying a first to sixth welding currents to the first to sixth electrodes such that a current density J1 (A/mm2) of the first electrode, a current density J2 (A/mm2) of the second electrode, a current density J3 (A/mm2) of the third electrode, a current density J4 (A/mm2) of the fourth electrode, a current density J5 (A/mm2) of the fifth electrode, and a current density J6 (A/mm2) of the sixth electrode (based on the currents given for an electrode wire diameter of 4mm on table 4, of page 7,J=I/diameter, hence, J2/J1 = 0.86; J3/j2 = 0.92; j4/j3 = 0.96, J5/j4 = 0.86, and J6 / J5 = 0.95 ) satisfies Formulae (6) to (10)), (for purpose of this examination, the examiner interprets the limitation “Formulae (6) to (10)”  is referring to the recited expressions  at the end of the claim , (line 20 -23,  page 5 and line 1, page 6) an arc voltage of the first electrode E1 (V) and an arc voltage of the second electrode E2 (V) satisfy the following Formula (13) (row 11 of table 4 discloses the voltage to the first electrode E1 = 33v and E2 = 33v, which gives E2 – E1  = 0v which in turn satisfies the formula (13), 0 ≤ E2 – E1 ≤ 2 … (13) ) wherein: a distance L12 (mm), a distance L23 (mm), a distance L34 (mm), a distance L45 (mm), and a distance L56 (mm) satisfy Formulas (1) to (5) ( FIG. 2 shows the distance L12(mm) = 20, distance L23 (mm) = 20, distance L34 (mm) = 18, distance L45 (mm) = 17 , and a distance L56 (mm) = 16 satisfying formulae (1) to (5)), the distance L12 being a distance between a position where a welding wire of the first electrode is in contact with a surface of the thick steel plate and a position where a welding wire of the second electrode is in contact with the surface of the thick steel plate (the distance L12 = 20mm is between a position where the welding wire the first electrode and the second electrode contact the surface of the steel plate, FIG. 2), the distance L23 being a distance between the position where the welding wire of the second electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the third (the distance L23= 20mm is between a position where the welding wire the second electrode and the third electrode contact the surface of the steel plate, FIG. 2), the distance 4L34 being a distance between the position where the welding wire of the third electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fourth electrode is in contact with the surface of the thick steel plate (the distance L34 = 18 mm is between a position where the welding wire the third electrode and the fourth electrode contact the surface of the steel plate, FIG. 2), the distance L45 being a distance between the position where the welding wire of the fourth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the fifth electrode is in contact with the surface of the thick steel plate (the distance L45 = 17mm is between a position where the welding wire the fourth electrode and the fifth electrode contact the surface of the steel plate, FIG. 2), and the a-distance L56 (mm) being a distance between the position where the welding wire of the fifth electrode is in contact with the surface of the thick steel plate and a position where a welding wire of the sixth electrode is in contact with the surface of the thick steel plate (the distance L56 = 20mm is between a position where the welding wire the fifth electrode and the sixth electrode contact the surface of the steel plate, FIG. 2); a total welding current of the six electrodes is 4000 to 6000 A (the 6 electrode submerged arc welding of the invention has the total current of 5000 A  (line 20, page 4) and row 11 of table 4 discloses a total current of the six electrodes to be 4250 A); the welding wire of the first electrode is provided perpendicular or tilted at a backsweep angle with respect to the thick steel plate (the first electrode has a sweep angle with respect to the steel plate , (page 4, line 18 -20)); and an alternating current is supplied as a welding current to the second to sixth electrodes (AC current for electrodes 2 - 6, (page 3 line 7-10 and FIG. 2)),   5 
12 mm ≤ L12 ≤ 25 mm … (1)  
12 mm ≤ L23 ≤ 25 mm … (2)
12 mm ≤ L34 ≤ 25 mm … (3)
45 ≤ 25 mm … (4) 
 12 mm ≤ L56 ≤ 25 mm … (5) 
0.40 ≤ J2 / J1 ≤ 0.95 … (6)
0.60 ≤ J3 / J2 ≤ 0.95 … (7)
0.60 ≤ J4 / J3 ≤ 1.00 … (8)
0.60 ≤ J5 / J4 ≤ 1.00 … (9)
0.60 ≤ J6 / J5 ≤ 1.00 … (9)
0 ≤ E2 – E1 ≤ 2 … (13)
Fukada does not explicitly disclose that the difference between a maximum bead width and a minimum bead width is 2.5 mm or less.
However, Ishigami that teaches a multi-electrode submerged arc welding method of butt welding of a thick steel plate by using multiple electrodes, also teaches the difference between a maximum bead width and a minimum bead width is 2.5 mm or less (row 9 -14 of table 5 show the difference between the maximum bead width and the minimum bead width is 2 mm). The bead width is optimized to an appropriate width (W) in order to enhance toughness of a welded zone with low heat input without surface defects such as undercuts , and to decrease a weld reinforcement height by suppressing excessive melting of a wire, and capable of achieving a deep depth of penetration (( 0007 -0008) and 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multi-electrode submerged arc welding of claim 6 disclosed by Fukada to include the difference between a maximum bead width and a minimum bead width to be 2 mm as shown in row 9 -14 of table 5 of Ishigami, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Regarding claim 8, Fukada in view of Ishigami teaches the method according to Claim 6, wherein a direct current is supplied to the first electrode in a reverse polarity (DC current is supplied to the first electrode, Fukada (FIG.2)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761